
	

113 HR 5626 IH: Federal Property Low Hanging Fruit Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5626
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide uniform authority for executive departments to use funds from the disposal of Federal
			 real property and to establish a pilot program in certain agencies for the
			 use of public-private agreements to enhance the efficiency of Federal real
			 property.
	
	
		1.Short titleThis Act may be cited as the Federal Property Low Hanging Fruit Act.
		2.Uniform authority for executive departments to use funds from disposal of Federal real property
			(a)Authority To conveyThe head of each executive department may—
				(1)convey, by sale, lease, exchange, or otherwise, including through leaseback arrangements, real and
			 related property, or interests therein, under their ownership and control;
			 and
				(2)retain the net proceeds of such dispositions in an account within the general fund of the United
			 States Treasury established for purposes of this section, to be used in
			 accordance with subsection (b).
				(b)Use of fundsFor purposes of subsection (a), the net proceeds of such dispositions retained in the account of an
			 executive department pursuant to that subsection shall be available to the
			 head of the executive department, until expended and without further
			 appropriation and in compliance with other applicable provisions of law,
			 to pay any necessary and incidental costs incurred by such head in
			 connection with Federal property management activities of the executive
			 department, including acquisition, improvements, maintenance,
			 reconstruction, or construction needs. In conducting these activities, an
			 executive department may enter into agreements with the General Services
			 Administration for assistance.
			(c)RegulationsThe Director of the Office of Management and Budget, in consultation with the Administrator of
			 General Services and the Secretary of Defense, shall promulgate
			 regulations to carry out this section.
			(d)DefinitionsIn this section:
				(1)Net proceedsThe term net proceeds, with respect to a disposition of property or interests under this section, means the rental,
			 sales, and other sums received less the costs of the disposition.
				(2)Executive departmentThe term executive department means an Executive department listed in section 101 of title 5, United States Code.
				3.Public-Private Agreement Pilot Program
			(a)Plan for entering into public-Private agreements
				(1)In generalThe head of a covered agency shall develop and carry out a plan to enter into one or more
			 agreements with a nongovernmental person, for the purposes described in
			 paragraph (2).
				(2)PurposesThe purposes of any agreement entered into under paragraph (1) shall be—
					(A)to lease Federal real properties that are underutilized or excess, under the terms of subsection
			 (c); and
					(B)to develop, rehabilitate, or renovate facilities on such leased properties for the benefit of the
			 covered agency.
					(3)Number of propertiesA total of at least 5, and not more than 10, Federal real properties shall be leased under
			 agreements entered into under paragraph (1).
				(b)Agreement terms
				(1)In generalEach agreement entered into pursuant to this section—
					(A)shall have as its primary purpose the enhancement of the functional and economic efficiency of
			 Federal real property;
					(B)shall be negotiated pursuant to such procedures as the head of the covered agency concerned
			 considers necessary to promote competition and protect the public
			 interest;
					(C)shall provide a lease option to the United States to occupy space in the facilities acquired,
			 constructed, or rehabilitated under the agreement, but shall not guarantee
			 occupancy by the United States;
					(D)shall describe the consideration, duties, and responsibilities for which the United States and the
			 nongovernmental person are responsible and may provide for the alteration,
			 repair, or improvement of the real property as part or all of the
			 consideration of the nongovernmental person, notwithstanding any provision
			 of law, including section 1302 of title 40, United States Code;
					(E)shall provide—
						(i)that the United States shall not be liable for any actions, debts, or liability of the
			 nongovernmental person; and
						(ii)that no person is authorized by the agreement to execute any instrument or document creating or
			 evidencing any indebtedness unless such instrument or document
			 specifically disclaims any liability of the United States under the
			 instrument or document; and
						(F)shall provide that the leasehold interests of the United States are senior to that of any lender to
			 the nongovernmental person.
					(2)Ability to pledge as collateralSubparagraph (F) shall not impair the ability of the nongovernmental person to pledge as collateral
			 its leasehold interest under a lease with the United States entered into
			 pursuant to the terms of subsection (c).
				(c)Lease of real property
				(1)AuthorityNotwithstanding any other provision of law, including sections 582 and 583 of title 40, United
			 States Code, the head of a covered agency may lease real property under an
			 agreement under subsection (a) to the nongovernmental person that is party
			 to the agreement.
				(2)Period of leaseA lease under this subsection may be for such period as the head of the covered agency determines
			 appropriate.
				(3)Relationship to Homeless Assistance ActReal property leased under this subsection shall not be considered unutilized or underutilized for
			 purposes of section 501 of the Stewart B. McKinney Homeless Assistance Act
			 (42 U.S.C. 11411) and may be leased under this subsection without regard
			 to any other provision of law.
				(d)ServicesNotwithstanding any other provision of law, the head of a covered agency, or his or her designee,
			 may provide services under an agreement under subsection (a) to the
			 nongovernmental person that is party to the agreement on such terms as the
			 head considers appropriate.
			(e)Use and deposit of revenues
				(1)Use of revenuesNotwithstanding any other provision of law, the head of a covered agency may retain and use any
			 revenues derived from agreements entered into under this section for
			 Federal property management activities of the covered agency, including
			 acquisition, improvements, maintenance, reconstruction, or construction
			 needs.
				(2)Deposit of revenuesRevenues received by the head of a covered agency from an agreement under subsection (a) shall be
			 deposited—
					(A)in the case of the General Services Administration, into the fund created by section 592 of title
			 40, United States Code; and
					(B)in the case of any other covered agency, into the account of the agency established under section
			 2(a).
					(f)Plan
				(1)Matters coveredThe plan of a covered agency required under subsection (a) shall—
					(A)identify the Federal real properties that the head of the covered agency proposes to make available
			 under the agreement or agreements to be entered into with one or more
			 nongovernmental persons; and
					(B)include performance measures by which the proposed project or projects will be measured.
					(2)Consultation with CouncilIn developing the plan required under subsection (a), the head of a covered agency shall consult
			 with the Federal Real Property Council.
				(g)Submissions to Congress of plan and agreements
				(1)Submission of plan within 12 monthsThe head of a covered agency shall submit to Congress the plan required by subsection (a) not later
			 than 12 months after the date of the enactment of this Act.
				(2)Submission of each agreement to Congress before implementationThe head of a covered agency shall submit to Congress each agreement entered into under subsection
			 (a) and may not implement any such agreement until at least 30 days has
			 expired after the date of submission to Congress. The submission to
			 Congress under this paragraph shall also include—
					(A)an explanation of the agreement;
					(B)the name, resources, and qualifications of the nongovernmental person or persons that are party to
			 the agreement;
					(C)the name of any other nongovernmental person that submitted a proposal for the property that is the
			 subject of the agreement;
					(D)the factors in support of the proposed project or projects covered by the agreement; and
					(E)the projected economic performance, including expenditures and receipts, arising from the
			 agreement.
					(3)Submission of all agreements within 3 yearsThe head of a covered agency shall submit to Congress all agreements to be entered into under the
			 plan not later than 3 years after the date of the enactment of this Act.
				(h)Projected economic performanceThe head of a covered agency shall describe, in the budget submitted by the President pursuant to
			 section 1105 of title 31, United States Code, for a fiscal year, the
			 projected economic performance, including expenditures and receipts,
			 arising from each agreement entered into pursuant this section and in
			 effect during such fiscal year.
			(i)DefinitionsIn this section:
				(1)Covered agencyThe term covered agency means each of the following:
					(A)The Department of Defense.
					(B)The Department of Agriculture.
					(C)The Department of Energy.
					(D)The General Services Administration.
					(2)Head of a covered agencyThe term head of a covered agency means each of the following:
					(A)The Secretary of Defense.
					(B)The Secretary of Agriculture.
					(C)The Secretary of Energy.
					(D)The Administrator of General Services.
					(3)Federal real propertyThe term Federal real property means property, as that term is defined in section 102(9) of title 40, United States Code.
				(4)ExcessThe term excess, with respect to Federal real property, means excess property as defined in section 102(3) of
			 title 40, United States Code.
				(5)Nongovernmental personThe term nongovernmental person means a limited liability company, limited partnership, corporation, business trust, nonprofit
			 entity, or such other form of entity as the head of a covered agency may
			 designate.
				(6)Executive agencyThe term executive agency has the meaning provided in section 102(4) of title 40, United States Code.
				(j)Reports by Government Accountability OfficeThe Comptroller General of the United States shall submit to Congress two reports on the
			 effectiveness of the public-private agreement pilot program under this
			 section. The first report shall be submitted not later than 5 years after
			 the date of the enactment of this section, and the second report shall be
			 submitted not later than 10 years after such date of enactment. Each
			 report shall include specific recommendations on how best to use
			 public-private agreements in all Federal agencies to improve Federal real
			 property management.
			
